Per Curiam.
The facts are well-stated in the dissenting opinion. Contrary to that opinion, we hold that the trial court abused its discretion in denying the prosecutor’s motion to enter a nolle prosequi.
We agree with the dissenting opinion that at the time the motion was made, exclusive jurisdiction of this case had vested in the circuit court. We further agree that the district court had no juris*508diction to accept defendant’s guilty plea.1 Nevertheless, "[a] circuit judge does not enjoy supervisory power over a prosecuting attorney”. Genesee Prosecutor v Genesee Circuit Judge, 391 Mich 115, 121; 215 NW2d 145 (1974). There, the Supreme Court noted:
" * * * once an information has been filed, it shall not be lawful for the prosecuting attorney to enter a nolle prosequi 'or in any other way to discontinue or abandon the same, without stating on the record the reasons therefor and without the leave of the court having jurisdiction to try the offense charged, entered in its minutes’.10”
That Court further noted:
"A circuit judge * * * may reverse a magistrate’s decision only for abuse of discretion. He may not properly substitute his judgment for that of the magistrate or prosecuting attorney as if he were reviewing the magistrate’s decision de novo or acting in a supervisory capacity with respect to the prosecuting attorney. He may reverse or revise their decisions only if it appears on the record that they have abused the power confided to them.” (Footnotes omitted.) 391 Mich at 121.
In this case, the prosecutor did state his reasons and did ask leave of the trial court. From our review of the record, we find that the prosecutor did not abuse the power confided to him. It must be remembered that "the prosecutor is the chief law enforcement officer of the county * * * ”. Genesee Prosecutor v Genesee Circuit Judge, 386 Mich 672, 683; 194 NW2d 693 (1972). It may well *509be that the prosecutor felt that the interests of justice would be best served by having defendant plead guilty to the lesser included misdemeanor in district court. Under the dissent’s reasoning, once jurisdiction vested in the circuit court, the prosecutor would be precluded from so doing.
This is not to suggest that the circuit court has no interest in this matter whatsoever. On the contrary, the circuit court still must prevent any possible miscarriage of justice. Most prominently, it should insure that no double jeopardy violation arises from the granting of a nolle prosequi motion. No such consideration presented itself here. As noted in People v Gardner, 37 Mich App 520, 525; 195 NW2d 62 (1972), lv den 387 Mich 771 (1972), "a defendant is placed in jeopardy once the jury is impaneled and sworn”. Significantly, when considering the motion, the trial court stated, "I did not swear the Jury, you’ll notice”. Aware of the absence of competing considerations, the trial court, therefore, abused its discretion in denying the prosecutor’s motion.
Defendant’s conviction is reversed and this case is remanded to the circuit court. The circuit court is directed to grant the prosecutor’s motion for nolle prosequi or, with the consent of the prosecutor, to accept defendant’s guilty plea on the lesser included offense.
Reversed and remanded.

"10 MCLA 767.29; MSA 28.969.* * * ” 391 Mich at 120.


 In so stating, we impugn no fault on the district court. All the parties were before it, and it did not know that the matter had already been commenced in circuit court.